Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 29, 2017

                                       No. 04-17-00587-CV

                                 IN THE INTEREST OF C.S.K.,

                    From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-CI-17273
                          Honorable David A. Canales, Judge Presiding


                                          ORDER
Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

       On November 6, 2017, appellant filed her “Motion to Permit Joinder of Mandamus
Action with this Appeal.” Because we have dismissed the appeal for want of jurisdiction by
opinion of this same date, we DENY AS MOOT appellant’s “Motion to Permit Joinder of
Mandamus Action with this Appeal.”

           It is so ORDERED on November 29, 2017.
                                                     PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court